I respectfully dissent from the majority opinion finding that Plaintiff is entitled to ongoing temporary total disability benefits. Greater weight should be given to the testimony and opinions of Dr. Tucci. In doing so, based upon a preponderance of the evidence, Plaintiff has failed to prove that she is disabled as a result of her compensable injury and that she is entitled to ongoing temporary total disability benefits. Russell v. LowesProd. Distrib., 108 N.C. App. 762, 425 S.E. 2d 454 (1993).
This the 3rd day of November 2011.
  S/___________________ STACI T. MEYER COMMISSIONER *Page 1